—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Family Assistance, dated October 6, 1997, which, after a hearing, found that the petitioner had committed an act of maltreatment of a minor and that such maltreatment was established by a fair preponderance of the evidence and was relevant and reasonably related to child care employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, substantial evidence supported the determination finding that she maltreated her foster child by not protecting her from the risk of sexual abuse (see, CPLR 7803 [4]; Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; see, e.g., Matter of Bullock v State of N. Y. Dept. of Social Servs., 248 AD2d 380). O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.